Citation Nr: 0423646	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  94-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Fredrick Klepp, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the RO in 
Newark, New Jersey.


REMAND

Review of the claims folder reveals that the veteran the 
veteran and his wife testified before a member of the Board 
in June 1996.  The case was subsequently remanded to the RO 
for additional development and adjudication.  

The member who presided at the hearing ended her employment 
with the Board during the period in which the veteran's case 
was in remand status.  

In July 2004 the Board contacted the veteran to inform him 
that, under the circumstances, he was entitled to an 
additional hearing before the Board.  The veteran responded 
in August 2004 that he desired a hearing before a Veterans 
Law Judge via videoconferencing technology.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a videoconference hearing at 
the RO before a member of the Board.  The 
RO should notify the veteran of the date, 
time and place of the hearing by letter 
mailed to his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  




	                  
_________________________________________________
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




